Case: 16-16892   Date Filed: 08/15/2017   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16892
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:15-cr-00073-SCB-TBM-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus

ANTAWAN D. HUDSON,
a.k.a. Twan,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________



                           (August 15, 2017)
              Case: 16-16892     Date Filed: 08/15/2017    Page: 2 of 4


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Antawan Hudson appeals his total 360-month sentence after pleading guilty

to one count of conspiracy to engage in sex trafficking of a minor by force, fraud,

or coercion, in violation of 18 U.S.C. § 1594(c), and three counts of sex trafficking

of a minor by force, fraud, or coercion, in violation of 18 U.S.C. §§ 2, 1591(a)-(c).

Hudson fails to show reversible error. Therefore, we affirm.

      On appeal, Hudson argues that the district court clearly erred by denying his

request for a minor role reduction because he received less money from the sex-

trafficking proceeds than his co-conspirator, Maurice Williams, and because he

was not involved in the offenses to the same degree as Williams. At sentencing,

Hudson argued that Williams began the conspiracy several months before he

joined it and that Williams recruited him to the conspiracy. He contended that

Williams was more culpable than he because Williams rented hotel rooms for the

minor victims, recruited them, bought them food, paid for their nails, posted escort

ads with their pictures on the Internet, told them what to say to clients, drove them

to hotels, protected them, and received money from their prostitution. Hudson also

argues that the court erred by failing to make sufficient factual findings, pursuant

to U.S.S.G. § 3B1.2.




                                          2
              Case: 16-16892     Date Filed: 08/15/2017    Page: 3 of 4


      We review a district court’s denial of a minor role reduction for clear error.

United States v. Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir. 2010). In United

States v. Rodriguez De Varon, 175 F.3d 930 (11th Cir. 1999) (en banc), we set

forth a two-prong test for analyzing whether a defendant should receive a § 3B1.2

reduction. See Rodriguez De Varon, 175 F.3d at 934. Under the first prong, “the

district court must measure the defendant’s role against [his] relevant conduct, that

is, the conduct for which [he] has been held accountable under U.S.S.G. § 1B1.3.”

Id. Under the second prong, the district court may consider the defendant’s

culpability as compared to other identifiable participants in the relevant conduct

attributed to the defendant. Id. at 944.

      The “district court is not required to make any specific findings other than

the ultimate determination of the defendant’s role in the offense” and “has no duty

to make any specific subsidiary factual findings.” Id at 939–40. “So long as the

district court’s decision is supported by the record and the court clearly resolves

any disputed factual issues, a simple statement of the district court’s conclusion is

sufficient.” Id. at 939 (emphasis omitted); Fed. R. Crim. P. 32(i)(3)(B).

      The district court did not clearly err by finding that Hudson was not entitled

to a minor role reduction. First, the court’s factual findings were sufficient

because there were no relevant disputed facts, and the court explicitly overruled

Hudson’s objection. As to the merits of the first prong of the Rodriguez De Varon


                                           3
              Case: 16-16892     Date Filed: 08/15/2017    Page: 4 of 4


analysis, Hudson’s actual conduct—the sex trafficking of minors—was identical to

the conduct for which he was held accountable under U.S.S.G. § 1B1.3.

Moreover, Hudson did not play a minor role in the conduct for which he was held

accountable because he trafficked minor victims for sex. He actively instructed,

recruited, and advertised victims—activities that were not minor for sex trafficking

because, without them, the operation would not have functioned. Thus, Hudson’s

activities demonstrate that he actually participated in the sex trafficking of minors,

and his role was not minor in that relevant conduct.

      As to the second prong of the Rodriguez De Varon analysis, the record

reflects that Hudson was no less culpable than Williams in the offense conduct.

Hudson and Williams committed similar acts with respect to the minor victims,

including placing ads for their services, telling them what to do and how to handle

clients, and taking the money they earned from prostituting. The district court

judge (who presided in Williams’ trial) specifically found that Hudson and

Williams had “in a number of instances” been “equal partners” and that their

actions had been “fairly similar.”

      Accordingly, the district court did not clearly err when it denied Hudson a

minor role reduction.

      AFFIRMED.




                                           4